Citation Nr: 9908454	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-16 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to a higher rating for service-connected 
residuals of a right foot injury, with Morton's neuroma, 
currently evaluated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to July 
1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1995 RO decision which established service 
connection for residuals of a right foot injury, with 
Morton's neuroma, and assigned an initial rating of 10 
percent (the veteran appeals for a higher rating).  The 
veteran requested an RO hearing, but later withdrew her 
hearing request.

During the course of this appeal, in a February 1997 RO 
decision, service connection was denied for disabilities of 
the right knee, hip, and back.  As the veteran did not appeal 
these denials, the issues are not in appellate status and 
will not be addressed by the Board.  38 U.S.C.A. § 7105 (West 
1991).


FINDING OF FACT

The veteran's service-connected residuals of a right foot 
injury, with Morton's neuroma, is manifested by some pain and 
paresthesias of toes three and four, and related impairment 
is equivalent to anterior metatarsalgia or moderate residuals 
of a foot injury.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a right foot injury, with Morton's neuroma, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.71a, Codes 5279, 5284 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from July 1987 to July 
1992.  A review of her service medical records shows that in 
1989 she fractured the base of the proximal phalanx of the 
right first toe, and she was subsequently treated for chronic 
right foot pain.  Service medical records in 1992 note she 
complained of pain in the third-fourth interspace of the 
right foot, and there was a diagnostic impression of a 
neuroma. 

VA medical records dated from 1992 to 1994 reflect treatment 
for a variety of conditions including right foot pain.  In 
October 1992, the veteran was diagnosed with interdigital 
neuritis/Morton's toe.  In November 1994, she underwent an 
excision of a right Morton's neuroma after she presented with 
persistent pain in the area of the third and fourth toes.

In March 1995, the veteran filed a claim for service 
connection for a right foot disability.

A VA outpatient record from early April 1995 shows the 
veteran was evaluated by a social worker for mental health 
treatment.  It was noted the veteran was currently attending 
school full-time, with VA educational benefits, studying 
computer systems.  The veteran reported that she had 
reinjured her right foot at work and this was followed by the 
neuroma surgery in November 1994.

At an April 1995 VA foot examination, the veteran reported 
that she injured the ball of her right foot in early November 
1994 when lifting a heavy weight while at work.  She reported 
that she underwent an excision of a Morton's neuroma in 
November 1994, and said she had been unable to work since 
that time due to persistent pain on the plantar surface of 
her right foot.  She complained of pain in this area whenever 
she was on her feet for any length of time.  On examination, 
there was a 1/2-inch well-healed incision on the dorsum of the 
right foot between the third and fourth metatarsal heads, 
with pain in the plantar surface of the foot on compression 
of the bones from side to side as well as direct pressure 
under the second, third, and fourth metatarsal heads.  She 
walked with a slight but noticeable limp.  An X-ray study of 
the right foot showed no evidence of fracture or dislocation.  
The diagnosis was a sprain of the right foot, status 
postoperative excision of a Morton's neuroma of the right 
foot.  The examiner stated that the veteran was currently 
totally disabled due to the injury sustained in the 
industrial accident in November 1994.

At an April 1995 VA general medical examination, the veteran 
complained of painful feet.  Her gait was guarded in weight-
bearing, and the push-off phase of the gait was painful in 
the right foot.  The push-off phase of the right foot was not 
full.  The motions of rising on the toes and squatting were 
painful, and rising on the heels, inner borders, and outer 
borders were "okay."  The diagnoses were paresthesias of 
toes three and four of the right foot, edema of the right 
foot, and status post surgery of the right foot and 
questionable regeneration of nerve tissue.  The examiner 
recommended the use of orthotics and rehabilitation.

A report dated in May 1995 notes the veteran failed to report 
for a VA neurological examination.

In a June 1995 decision, the RO established service 
connection for residuals of a right foot injury, with 
Morton's neuroma, rated 10 percent disabling.

By a letter dated in June 1995, the veteran stated that she 
had received additional treatment for a right foot 
disability, and that doctors told her the nerve tissue in her 
right foot might have regenerated.  She said she continued to 
limp.  By a letter dated in November 1995, the veteran stated 
that she had right foot pain.

Additional VA medical records dated from April 1995 to 
December 1995 primarily reflect treatment for a psychiatric 
condition and do not reflect treatment for a right foot 
condition (although the veteran had other right lower 
extremity complaints).  Records from this period show the 
veteran was working and/or attending school.

II.  Analysis

The veteran's claim for a rating higher than 10 percent for 
her service-connected residuals of a right foot injury, with 
Morton's neuroma, is well grounded, meaning plausible.  The 
file shows that the RO has properly developed the evidence, 
and there is no further VA duty to assist the veteran with 
her claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

A 10 percent rating is assigned for unilateral or bilateral 
anterior metatarsalgia (Morton's disease).  This is the 
maximum rating for this disability.  38 C.F.R. § 4.71a, Code 
5279.  

Residuals of a foot injury are rated 10 percent disabling 
when moderate, and 20 percent when moderately severe.  38 
C.F.R. § 4.71a, Code 5284.

On VA foot examination in April 1995, the veteran reported a 
post-service right foot injury in November 1994, with a 
subsequent excision of a Morton's neuroma later that month.  
She complained of pain on the plantar surface of her right 
foot with prolonged standing.  On examination, there was a 1/2-
inch well-healed incision on the dorsum of the right foot 
between the third and fourth metatarsal heads, with pain in 
the plantar surface of the foot on compression of the bones 
from side to side as well as direct pressure under the 
second, third, and fourth metatarsal heads.  She walked with 
a slight but noticeable limp.  An X-ray study of the right 
foot showed no evidence of fracture or dislocation.  The 
diagnosis was a sprain of the right foot, status 
postoperative excision of a Morton's neuroma of the right 
foot.  The examiner stated that the veteran was currently 
totally disabled due to the injury sustained in the 
industrial accident in November 1994.  Even assuming that all 
the right foot problems noted at this examination are part of 
the service-connected disability (and not as the result of a 
recent industrial injury, as suggested by the examiner), 
there appears to be no basis for the statement that the 
veteran was then totally disabled, as other records from 
April 1995 indicate she was a full-time student.

At an April 1995 VA general medical examination, the 
veteran's gait was guarded in weight-bearing, and the push-
off phase of the gait was painful in the right foot.  The 
push-off phase of the right foot was not full.  The motions 
of rising on the toes and squatting were painful.  The 
diagnoses were paresthesias of toes three and four of the 
right foot, edema of the right foot, and status post surgery 
of the right foot and questionable regeneration of nerve 
tissue.  The examiner recommended the use of orthotics and 
rehabilitation.

Significantly, subsequent VA outpatient records from April to 
December 1995 show no right foot problems, and during this 
time the veteran was working and/or attending school.

The veteran has a verified symptomatic right foot condition 
with pain (metatarsalgia).   Her residuals of a right foot 
injury, with Morton's neuroma, meet the criteria for a 10 
percent rating under Code 5279, but this is the maximum 
rating under this code.  The Board has considered rating the 
veteran's right foot disorder under Code 5284, pertaining to 
foot injuries.  Considering this code, the medical evidence 
does not demonstrate signs and symptoms suggesting a foot 
condition similar to a moderately severe (20 percent) foot 
injury.  Rather, the evidence shows the service-connected 
condition is more similar to moderate (10 percent) residuals 
of a foot injury under Code 5284, and thus the lower 10 
percent rating is to be assigned.  38 C.F.R. § 4.7.  The 
findings at the April 1995 VA examinations reflect a moderate 
disability, including a moderate gait disturbance, and later 
outpatient records dated to December 1995 suggest improvement 
as those records do not indicate right foot problems.  Thus, 
there is no basis for an increase in the current 10 percent 
rating under Code 5284.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a rating in excess of 10 percent for residuals of a 
right foot injury, with Morton's neuroma, must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating higher than 10 percent for residuals of a right foot 
injury, with Morton's neuroma, is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


